REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 80, the prior art of record does not disclose or render obvious the limitations of “wherein the at least one wake-up signal comprises a burst transmission that is sent in a multi-frame control channel, wherein the multi-frame control channel is configured for extended coverage, wherein the at least one wake-up signal is mapped to at least one coverage class, and wherein the multi-frame control channel comprises 51 data burst locations” in combination with all claim limitations.  For example, R2-171-3033 “Wake-up signal for NB-IoT & eMTC” to Ericsson (cited in the IDS) discloses the “determine…” and “send…” steps regarding wake-up signals in sections 2.1-2.3.1 .  U.S. Patent Application Publication 2018/0263011 to Wang discloses elements related to multi-frame control channels and coverage classes.  However, it would not have been obvious to one of ordinary skill in the art to combine all of the teaching of the prior art of record to obtain the invention as claimed in the application.  
Claims 98 and 99 include analogous limitations and are thus similarly allowable over the prior art of record.  
Claims 81-97 depend from claim 80 and are thus similarly allowable over the prior art of record.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2018/0302190 to Hofstrom et al discloses a method for managing retransmission on a random access channel according to coverage class.
U.S. Patent Application Publication 2018/0263011 to Wang et al discloses a method for handing paging extension.  
U.S. Patent Application Publication 2020/0077338 to Sui et al discloses a wakeup signal for reducing power consumption for MTC devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 23, 2021